Van Brunt, P. J.
(concurring.) I concur in the foregoing opinion, except the proposition that in this action the question of the jurisdiction of the court in the sequestration proceedings could not be inquired into, and that the defendant company could waive all' objections based upon the want of return of the execution at the time the sequestration action was commenced. The authority cited—Whittlesey v. Frantz, 74 N. Y. 456—does not sustain the proposition. This was an action t)y the receiver of a corporation to recover a debt, and it was held that in such an action the regularity of the appointment of the receiver could not be called in question, as that would be assailing such appointment collaterally. In the case at bar the sequestration proceedings are not attacked collaterally, but an action is brought to set them aside because of fraud. They are attacked directly. If the admission of the corporation that an execution has been returned unsatisfied, when in fact it has not been so returned, is binding in this action, then I can see no reason why sequestration proceedings may not ripen into the appointment of a receiver, which cannot be assailed where there is not even a judgment in fact. All that would be necessary would be to have the complaint allege a judgment, and the answer .of the corporation admit it, and jurisdiction would be conferred. This, of course, cannot be so. In an action brought to set aside such proceedings jurisdiction depending upon admission can certainly be inquired into.
Bartlett, J. I concur in the result.